USCA4 Appeal: 21-7294      Doc: 11         Filed: 03/15/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7294


        BRYAN GOYER,

                             Petitioner - Appellant,

                      v.

        PAUL ADAMS,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:21-cv-00009-JPB-JPM)


        Submitted: January 31, 2022                                       Decided: March 15, 2022


        Before MOTZ and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Remanded by unpublished per curiam opinion.


        Bryan Goyer, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7294      Doc: 11         Filed: 03/15/2022      Pg: 2 of 3




        PER CURIAM:

               Bryan Goyer seeks to appeal the district court’s order dismissing his 28 U.S.C.

        § 2241 petition without prejudice for failure to state a claim. In a civil case, when the

        United States or its officer or agency is a party, the notice of appeal must be filed no more

        than 60 days after the entry of the district court’s final judgment or order, Fed. R. App. P.

        4(a)(1)(B), unless the district court extends the appeal period under Fed. R. App. P. 4(a)(5)

        or reopens the appeal period under Fed. R. App. P. 4(a)(6). Under Rule 4(a)(5), the district

        court may extend the time to appeal if (i) a party moves for an extension of time within 30

        days of the expiration of the appeal period and (ii) shows excusable neglect or good cause.

        Under Rule 4(a)(6), the district court may reopen the appeal period if the litigant did not

        timely receive notice of the court’s judgment. “[T]he timely filing of a notice of appeal in

        a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order dismissing Goyer’s § 2241 petition on May 24,

        2021, thereby affording Goyer until July 23, 2021, to file a notice of appeal. Goyer filed

        both a notice of appeal and a motion to reinstate the appeal period on August 2, 2021. *

        Goyer’s motion, which was filed after the appeal period expired, but within the 30-day

        excusable neglect period, acknowledged that he had received the court’s judgment but

        presented an excuse for the untimeliness of his appeal. The court construed Goyer’s motion


               *
                 While Goyer’s notice of appeal is dated May 31, his motion to reinstate the appeal
        period is dated August 2 and both filings were received by the district court in the same
        envelope, which was postmarked August 3. For the purpose of this appeal, we assume that
        August 2 is the earliest date Goyer could have delivered the notice to prison officials for
        mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                                     2
USCA4 Appeal: 21-7294     Doc: 11         Filed: 03/15/2022    Pg: 3 of 3




        as arising under Rule 4(a)(6) and denied it, based on Goyer’s receipt of the court’s

        judgment in May. However, Goyer did not contend that he did not timely receive notice

        of the district court’s judgment. Rather, Goyer’s motion presented an excuse for the

        untimeliness of his notice of appeal, and that motion and the notice of appeal were filed

        during the 30-day excusable neglect period. We construe the motion as a timely request

        for an extension of the appeal period pursuant to Rule 4(a)(5). Accordingly, we remand

        this case to the district court for the limited purpose of determining whether Goyer has

        demonstrated excusable neglect or good cause warranting an extension of the appeal

        period. The record, as supplemented, will then be returned to this court for further

        consideration.

                                                                                   REMANDED




                                                   3